Exhibit 10.2


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 18th day of September,
2017 (the “Effective Date”), by and between OUTFRONT Media Inc. (“OUTFRONT”),
having an address at 405 Lexington Avenue, New York, New York 10174, and Jeremy
Male (“Executive”), having an address at c/o OUTFRONT Media Inc., 405 Lexington
Avenue, New York, New York 10174.
 
WITNESSETH
    
WHEREAS, OUTFRONT desires for Executive to continue serving as Chief Executive
Officer of OUTFRONT and Chairman of the Board of Directors of OUTFRONT (the
“Board”), and Executive is willing to perform such services, upon the terms,
provisions and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, it is agreed upon between OUTFRONT and Executive as
follows:


1.Term. (a) Subject to paragraphs 1(b), 1(c) and 7(e), the term of Executive’s
employment under this Agreement shall commence on September 18, 2017 (the
“Effective Date”) and shall expire on September 17, 2020 (the “Term”).
Notwithstanding anything in this Agreement to the contrary, Executive will be an
at-will employee of OUTFRONT, and Executive or OUTFRONT may terminate
Executive’s employment with OUTFRONT for any reason or no reason at any time,
subject to either party providing at least 180 days’ prior written notice (or
such greater amount of notice required herein).
(b)    On September 18, 2020 and on each anniversary of such date thereafter,
unless the Term shall have ended pursuant to paragraph 1(c) below or OUTFRONT
shall have given Executive one hundred and eighty (180) days’ written notice
that the Term will not be extended, the Term shall be extended for an additional
year.
(c)    Notwithstanding paragraph 1(a) or 1(b) above, the Term shall end early
upon the first to occur of any of the following events:
(i)    Executive’s death;
(ii)
OUTFRONT’s termination of Executive’s employment due to Executive’s Disability
(as defined in paragraph 7(d));

(iii)
OUTFRONT’s termination of Executive’s employment for Cause (as defined in
paragraph 7(a));

(iv)
A termination without Cause (as described in paragraph 7(b)) or Executive’s
termination of Executive’s employment for Good Reason (as defined in paragraph
7(b)); or

(v)
Executive’s termination of Executive’s employment without Good Reason.



1

--------------------------------------------------------------------------------




(d)    During the Term, Executive agrees to maintain the validity of all work
permits, visas and other immigration-related documents with respect to
Executive’s employment hereunder.
2.    Duties and Duty of Loyalty. (a) Executive agrees to devote his entire
business time, attention and energies to the OUTFRONT business. Executive will
serve as Chief Executive Officer of OUTFRONT and Executive agrees to perform all
duties reasonable and consistent with that office and related to the OUTFRONT
business, as the Board may assign to Executive from time to time. Executive will
also be a member of the Board (and serve as Chairman) until determined
otherwise, and Executive agrees to perform all duties reasonable and consistent
with that position. Executive’s principal place of employment will be OUTFRONT’s
executive offices in the New York metropolitan area; provided, however, that
from time to time Executive will be required to render services elsewhere as
required for business reasons. In carrying out Executive’s duties, Executive
shall report to the Board, and at all times Executive shall be the highest
ranking senior officer of OUTFRONT, and all employees of OUTFRONT shall report
directly or indirectly (through one or more of Executive’s subordinates) to
Executive.
(b)    Anything herein to the contrary notwithstanding, Executive may (i) serve
on up to two boards of directors of other business enterprises, (ii) engage in
charitable, educational or community affairs, including serving on the board of
directors of any charitable, educational or community organization and (iii)
manage Executive’s personal investments, provided that the activities described
in clauses (i), (ii) or (iii) above are consistent with the business practices
and policies of OUTFRONT, do not materially interfere with the performance of
Executive’s duties hereunder and Executive’s serving on any of the board of
directors positions described in clauses (i) and (ii) above will be subject to
the prior notice to, and approval from, the Board.
3.    Compensation.
(a)    Salary. For all the services rendered by Executive in any capacity under
this Agreement, OUTFRONT agrees to pay Executive a base salary at the rate of
One Million Three Hundred Fifty Thousand U.S. Dollars (US $1,350,000) per annum,
less applicable deductions and withholding taxes, in accordance with OUTFRONT’s
payroll practices as they may exist from time to time (such base salary, as it
may be increased from time to time, “Salary”). During the Term of this
Agreement, Executive’s Salary may be increased (but not decreased), and such
increase, if any, shall be made at a time, and in an amount, as determined by
the Compensation Committee of the Board (the “Committee”), in its discretion.
(b)    Bonus Compensation. Executive shall be eligible to receive annual bonus
compensation (“Bonus”) during Executive’s employment with OUTFRONT under this
Agreement, determined and payable as follows:
(i)    OUTFRONT agrees Executive shall be eligible to be considered for
participation in OUTFRONT’s Executive Bonus Plan (the “EBP”), i.e., OUTFRONT’s
current bonus plan, or any successor plans to the EBP. Executive shall have an
annual bonus target equal to one hundred percent (100%) of his Salary (“Target
Bonus”), with a maximum bonus opportunity equal to 200% of the Target Bonus
(which such percentages may be


2

--------------------------------------------------------------------------------




increased, but not decreased from time to time). Since the EBP is administered
under procedures that are not subject to contractual arrangements, eligibility
for consideration is no guarantee of actual participation (or of meeting any
target amounts), and the precise amount, form and timing of the awards under the
EBP, if any, shall be determined on an annual basis at the sole discretion of
the Board, or the appropriate committee of such Board. The Bonus for any
calendar year may be subject to proration for the portion of such calendar year
that Executive was employed by OUTFRONT.
(ii)    Notwithstanding the foregoing, Executive’s Bonus for any calendar year
shall be payable, less applicable deductions and withholding taxes, between
January 1st and March 15th of the year following the year in which the Bonus was
considered earned.
(iii)    If, prior to the last day of a calendar year, Executive’s employment
with OUTFRONT terminates other than for Cause, or as a result of a termination
by Executive for Good Reason, OUTFRONT shall pay Executive a prorated Bonus (the
“Prorated Bonus”), in which case such Prorated Bonus will be determined in
accordance with the guidelines of the EBP and payable in accordance with
paragraph 3(b)(ii). For purposes of this Agreement, the term “Prorated” shall
mean the product of Executive’s Bonus determined for the calendar year of
Executive’s termination multiplied by a fraction, the numerator of which shall
be the number of days Executive shall have been employed by OUTFRONT in such
year and the denominator of which shall be 365 (or 366 if a leap year).
Notwithstanding anything in this paragraph 3(b) to the contrary, if at any time
prior to Executive’s date of termination Executive’s Target Bonus or maximum
bonus opportunity, as a percentage of Executive’s Salary, has been reduced, or
Executive’s Salary on which Executive’s Target Bonus and maximum bonus
opportunity is based has been reduced, in violation of the terms of this
Agreement, then Executive’s Prorated Bonus for the year in which Executive’s
employment terminates shall be determined on the basis of the highest Salary, or
the highest Target Bonus or maximum bonus opportunity, in effect for Executive
at any time prior to Executive’s date of termination.
(c)    Long-Term Incentive Compensation. During the Term, Executive shall be
eligible to receive annual grants of long-term compensation under the LTIP, or
any successor plans to the LTIP. Executive shall have a target long-term
incentive value equal to Three Million and Five Hundred Thousand U.S. Dollars
(US $3,500,000), a significant portion of which shall be subject to performance.
The precise amount, form (including equity and equity-based awards, which for
purposes of this Agreement are collectively referred to as “equity awards”) and
timing of any such long-term incentive award, if any, shall be determined in the
discretion of the Committee; provided, however, that the terms relating to the
settlement or payment of any such award shall comply with all applicable
requirements of Section 409A (as defined in paragraph 6(g) below).
4.    Benefits.
(a)    Executive shall be eligible for five (5) weeks of vacation per year and
to participate in all medical, dental, life insurance, long-term disability
insurance, retirement, long-term incentive and other benefit plans and programs
applicable generally to other senior executives of OUTFRONT in which Executive
and Executive’s family (as applicable) would be eligible to


3

--------------------------------------------------------------------------------




participate under the terms of the plans, as may be amended from time to time.
This provision shall not be construed to require OUTFRONT to establish any
welfare, compensation or long-term incentive plans, or to prevent the
modification or termination of any plan once established, and no action or
inaction with respect to any plan shall affect this Agreement.
(b)    OUTFRONT agrees to assist/cooperate in good faith with Executive’s
efforts in maintaining the validity of any work permits, visas and other
immigration-related documents as described in this paragraph 4(b). OUTFRONT will
pay or reimburse all reasonable costs and expenses associated with maintaining
the appropriate work permit/visa for Executive and required visas for
Executive’s spouse and dependent children. Any expense reimbursements will be
made within sixty (60) calendar days following the Effective Date or, if later,
on the date on which OUTFRONT receives appropriate documentation with respect to
such expenses, but in no event will payment be made later than December 31 of
the calendar year following the calendar year in which Executive incurs the
expenses.
5.    Business Expenses. During Executive’s employment under this Agreement,
OUTFRONT shall reimburse Executive for such reasonable travel and other expenses
(including, without limitation, the expense of first class travel for flights in
excess of three hours) in the performance of Executive’s duties as are
customarily reimbursed to OUTFRONT executives at comparable levels. Any expense
reimbursements will be made within sixty (60) calendar days following the date
on which OUTFRONT receives appropriate documentation with respect to such
expenses, but in no event will payment be made later than December 31 of the
calendar year following the calendar year in which Executive incurs the
expenses.
6.    Non-Competition, Confidential Information, Etc.
(a)    Non-Competition. Executive agrees that Executive’s employment with
OUTFRONT is on an exclusive basis and that, while Executive is employed by
OUTFRONT or any of its Subsidiaries (as defined in this paragraph 6(a) below),
Executive will not engage in any other business activity which is in conflict
with Executive’s duties and obligations (including Executive’s commitment of
time) under this Agreement. Executive further agrees that, during the
Non-Compete Period (as defined below), Executive shall not directly or
indirectly engage in or participate in (or negotiate or sign any agreement to
engage in or participate in), whether as an owner, partner, stockholder,
officer, employee, director, agent of or consultant for, any business that is an
out-of-home media company that is competitive with OUTFRONT in the countries
and/or territories in which OUTFRONT conducts business, or has written plans to
conduct business, at the time of Executive’s termination of employment;
provided, however, that this provision shall not prevent Executive from
investing as less than a one (1%) percent stockholder in the securities of any
company listed on a national securities exchange or quoted on an automated
quotation system. The Non-Compete Period shall cover the period during
Executive’s employment with OUTFRONT and shall continue following the
termination of Executive’s employment for any reason, including the expiration
of the Term, for the greater of: (i) twelve (12) months, or (ii) for the period
during which payments are to be made to Executive pursuant to paragraphs 7(b) or
7(e) of this Agreement, unless Executive requests and OUTFRONT accepts a written
request pursuant to paragraph 6(j) of this Agreement, if any. Except as
otherwise provided herein, as used in this Agreement, a


4

--------------------------------------------------------------------------------




“Subsidiary” of an entity shall mean any other entity, including any
corporation, partnership (general or limited), limited liability company,
entity, firm, business organization, enterprise, association or joint venture in
which the first entity, directly or indirectly, owns 50% or more of the voting
power.
(b)    Confidential Information.
(i)    Executive agrees that, during the Term and at any time thereafter,
(A) Executive shall not use for any purpose, including disclosing to any third
party, other than in performance of the duly authorized business of OUTFRONT,
any information relating to OUTFRONT or any of its Affiliated Companies (as
defined in subparagraph (v) of paragraph 6(c) below), which is non-public,
confidential or proprietary to OUTFRONT or any of its Affiliated Companies
(“Confidential Information”), including any trade secret or any written
(including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of Executive’s duties under this Agreement consistent with
OUTFRONT’s policies); and (B) Executive will comply with any and all
confidentiality obligations of OUTFRONT to a third party, whether arising under
a written agreement or otherwise. Information shall not be deemed Confidential
Information which (1) is or becomes generally available to the public other than
as a result of a disclosure by Executive or at Executive’s direction or by any
other person who directly or indirectly receives such information from
Executive, or (2) is or becomes available to Executive on a non-confidential
basis from a source which is entitled to disclose it to Executive. For purposes
of this paragraph 6(b), the term “third party” shall be defined to mean any
person other than OUTFRONT and its Subsidiaries or any of its respective
directors and senior officers.
(ii)    Anything to the contrary herein notwithstanding, Executive is not
prohibited from disclosing any Confidential Information if (A) disclosure is
required by law, including pursuant to a subpoena issued by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order Executive to disclose or
make available such Confidential Information; provided that Executive shall
promptly notify OUTFRONT in writing upon receiving a request to disclose such
Confidential Information and, if OUTFRONT requests, reasonably cooperate with
OUTFRONT at its expense in seeking a protective order or other appropriate
protection of such Confidential Information (which expense shall include the
cost of Executive’s own counsel, as Executive may reasonably request, if
OUTFRONT determines to pursue a protective order or other protective relief);
provided, further, that Executive use reasonable best efforts (including taking
into account the advice of Executive’s own counsel) to avoid any unnecessary
disclosure by Executive of the Confidential Information; or (B) in connection
with any litigation, arbitration or mediation involving the enforcement of this
Agreement or any other dispute between Executive and OUTFRONT regarding
Executive’s employment with OUTFRONT or the termination thereof; provided that,
in connection with Executive’s use of Confidential Information in any such
litigation, arbitration or mediation proceeding, Executive uses reasonable best
efforts to avoid any unnecessary disclosure by Executive of the Confidential
Information outside of such proceeding.


5

--------------------------------------------------------------------------------




(c)    No Solicitation. Executive agrees that, while employed by OUTFRONT and
for the greater of twelve (12) months thereafter or for so long as payments are
due to Executive pursuant to paragraph 7(b) or 7(e) of this Agreement, Executive
shall not, directly or indirectly:
(i)    employ or solicit the employment of any person who is then or has been
within twelve (12) months prior thereto, an employee of OUTFRONT or any of its
Affiliated Companies (as defined in clause (v) below);
(ii)    do any act or thing to cause, bring about, or induce any interference
with, disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of
OUTFRONT or any of its Affiliated Companies with any employee or consultant; or
(iii)    do any act or thing to cause, bring about, or induce any interference
with, disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of
OUTFRONT or any of its Affiliated Companies with any customer or supplier.
(iv)    Notwithstanding anything to the contrary contained herein, Executive’s
response to an unsolicited request for an employment reference regarding any
former employee of OUTFRONT shall not be a violation of this paragraph 6(c).
(v)    For purposes of this Agreement, an “Affiliated Company” shall mean any
entity in which OUTFRONT directly or indirectly owns at least 20% of the voting
power.
Should OUTFRONT have reason to believe Executive is violating the terms of this
paragraph 6(c), OUTFRONT may contact any individual(s) necessary to (A)
determine the existence of a violation and (B) enforce this paragraph 6(c),
without being deemed to have violated the confidentiality terms of any written
agreement between Executive and OUTFRONT.
(d)    OUTFRONT Ownership. The results and proceeds of Executive’s services
under this Agreement, including, without limitation, any works of authorship
resulting from Executive’s services during Executive’s employment with OUTFRONT
and any works in progress resulting from such services, shall be
works-made-for-hire and OUTFRONT shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner OUTFRONT determines, in its discretion,
without any further payment to Executive. If, for any reason, any of such
results and proceeds are not legally deemed a work-made-for-hire and/or there
are any rights in such results and proceeds which do not accrue to OUTFRONT
under the preceding sentence, then Executive hereby irrevocably assigns and
agrees to assign any and all of Executive’s right, title and interest thereto,
including, without limitation, any and all copyrights, patents, trade secrets,
trademarks and/or other rights of every nature in the work, whether now known or
hereafter defined or discovered, and OUTFRONT shall have the right to use the
work in perpetuity throughout the universe in any manner OUTFRONT determines, in
its discretion, without any further payment to Executive. Executive shall, as
may be requested by


6

--------------------------------------------------------------------------------




OUTFRONT from time to time, do any and all things which OUTFRONT may deem useful
or desirable to establish or document OUTFRONT’s rights in any such results and
proceeds, including, without limitation, the execution of appropriate copyright,
trademark and/or patent applications, assignments or similar documents and, if
Executive is unavailable or unwilling to execute such documents, Executive
hereby irrevocably designates the General Counsel of OUTFRONT (or his or her
designee) as Executive’s attorney-in-fact with the power to execute such
documents on Executive’s behalf. To the extent Executive has any rights in the
results and proceeds of Executive’s services under this Agreement that cannot be
assigned as described above, Executive unconditionally and irrevocably waives
the enforcement of such rights. This paragraph 6(d) is subject to, and does not
limit, restrict, or constitute a waiver by OUTFRONT of any ownership rights to
which OUTFRONT may be entitled by operation of law by virtue of being
Executive’s employer.
(e)    Litigation.
(i)    Executive agrees that during the Term and for twelve (12) months
thereafter or, if later, during the pendency of any litigation or other
proceeding, except as otherwise provided in paragraph 6(b)(ii)(B) hereof, (A)
Executive shall not communicate with anyone (other than Executive’s own
attorneys and tax advisors), except to the extent necessary in the performance
of Executive’s duties under this Agreement, with respect to the facts or subject
matter of any pending or potential litigation, or regulatory or administrative
proceeding involving OUTFRONT or its Affiliated Companies, other than any
litigation or other proceeding in which Executive is a party-in-opposition,
without giving prior notice to OUTFRONT (or its counsel); and (B) in the event
that any other party attempts to obtain information or documents from Executive
with respect to such matters, either through formal legal process such as a
subpoena or by informal means such as interviews, Executive shall promptly
notify OUTFRONT’s counsel before providing any information or documents.
(ii)    Executive agrees to cooperate with OUTFRONT and its attorneys, both
during and after the termination of Executive’s employment, in connection with
any litigation or other proceeding arising out of or relating to matters in
which Executive was involved or had knowledge of prior to the termination of
Executive’s employment. Executive’s cooperation shall include, without
limitation, providing assistance to counsel, experts or consultants, providing
truthful testimony in pretrial and trial or hearing proceedings and any travel
related to Executive’s attendance at such proceedings. In the event that
Executive’s cooperation is requested after the termination of Executive’s
employment, OUTFRONT will (A) seek to minimize interruptions to Executive’s
schedule to the extent consistent with its interests in the matter; and (B)
reimburse Executive for all reasonable and appropriate out-of-pocket expenses
actually incurred by Executive in connection with such cooperation upon
reasonable substantiation of such expenses. Reimbursement shall be made within
sixty (60) calendar days following the date on which OUTFRONT receives
appropriate documentation with respect to such expenses, but in no event shall
payment be made later than December 31 of the calendar year following the
calendar year in which Executive incurs the related expenses.


7

--------------------------------------------------------------------------------




(iii)    Executive agrees that during the Term and at any time thereafter, to
the fullest extent permitted by law, Executive will not testify voluntarily in
any lawsuit or other proceeding which directly or indirectly involves OUTFRONT
or any of its Affiliated Companies, or which may create the impression that such
testimony is endorsed or approved by OUTFRONT or any of its Affiliated
Companies, without advance notice (including the general nature of the
testimony) to and, if such testimony is without subpoena or other compulsory
legal process, the approval of the General Counsel of OUTFRONT.
(iv)    Notwithstanding the foregoing, this Agreement shall not preclude
Executive from participating in any governmental investigation of OUTFRONT,
including providing any information to governmental authorities about possible
legal violations, and Executive is not obligated under this Agreement to provide
any notice to OUTFRONT regarding Executive’s participation in any governmental
investigation of OUTFRONT.
(f)    No Right to Give Interviews or Write Books, Articles, Etc. During the
Term, except as authorized by OUTFRONT, Executive shall not (i) give any
interviews or speeches, or (ii) prepare or assist any person or entity in the
preparation of any books, articles, television or motion picture productions or
other creations, in either case, concerning OUTFRONT or its Affiliated Companies
or any of its officers, directors, agents, employees, suppliers or customers.
The prohibition contained in this paragraph 6(f) shall not apply to a statement
as to Executive’s employment with OUTFRONT made in a publication by a school,
social club, community association or similar organizations.
(g)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for Executive and utilized by Executive in the
course of Executive’s employment with OUTFRONT shall remain the exclusive
property of OUTFRONT. In the event of the termination of Executive’s employment
for any reason, OUTFRONT reserves the right, to the extent permitted by law and
in addition to any other remedy OUTFRONT may have, to deduct from any monies
otherwise payable to Executive the following: (i) all amounts Executive may owe
to OUTFRONT or any of its Affiliated Companies at the time of or subsequent to
the termination of Executive’s employment with OUTFRONT; and (ii) the value of
the OUTFRONT property which Executive retains in Executive’s possession after
the termination of Executive’s employment with OUTFRONT. In the event that the
law of any state or other jurisdiction requires the consent of an employee for
such deductions, this Agreement shall serve as such consent. Notwithstanding
anything in this paragraph 6(g) to the contrary, OUTFRONT will not exercise such
right to deduct from any monies otherwise payable to Executive that constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code, as amended, and the rules and regulations promulgated thereunder
(“Section 409A”). Anything herein to the contrary notwithstanding, upon
Executive’s termination of employment, Executive shall be entitled to retain
(A) papers and other materials of a personal nature, including, but not limited
to, photographs, correspondence, personal diaries, calendars and rolodexes,
personal files and phone books, (B) information showing Executive’s compensation
or relating to the reimbursement of expenses incurred by Executive,
(C) information Executive reasonably believes may be needed for tax purposes,
and (D) copies of plans, programs and agreements related to Executive’s
employment, or termination thereof, with


8

--------------------------------------------------------------------------------




OUTFRONT. Executive also may retain electronic devices used for communication
and information storage, including mobile devices and computers regularly used
by Executive, to the extent they contain information Executive is permitted to
retain pursuant to this paragraph 6(g), which devices and information shall be
subject to scanning and other procedures by and satisfactory to OUTFRONT
information technology personnel. All other information may be deleted by
OUTFRONT from such electronic devices pursuant to this paragraph 6(g).
(h)    Non-Disparagement. Executive agrees that, during the Term and for a
period of one (1) year thereafter, Executive shall not, in any communications
with the press or other media or any customer, client, supplier of OUTFRONT or
any of its Subsidiaries, or member of the investment community, criticize,
ridicule or make any statement which disparages or is derogatory of OUTFRONT or
any of its Affiliated Companies, or any of its directors or senior officers.
OUTFRONT agrees that during the Term and for a period of one (1) year
thereafter, OUTFRONT shall not, in any communications with the press or other
media or any customer client, supplier of OUTFRONT or any of its Subsidiaries,
or member of the investment community criticize, ridicule or make any statement
which disparages or is derogatory of Executive; provided that OUTFRONT’s
obligations shall be limited to communications by its senior corporate
executives having the rank of Senior Vice President or above (“Specified
Executives”), and it is agreed and understood that any such communication by any
Specified Executive (or by any executive at the behest of a Specified Executive)
shall be deemed to be a breach of this paragraph 6(h) by OUTFRONT.
Notwithstanding the foregoing, neither Executive nor OUTFRONT shall be
prohibited from making truthful statements in connection with any arbitration
proceeding described in paragraph 19 hereof concerning a dispute relating to
this Agreement.
(i)    Injunctive Relief. OUTFRONT has entered into this Agreement in order to
obtain the benefit of Executive’s unique skills, talent, and experience.
Executive acknowledges and agrees that any violation of paragraphs 6(a) through
(h) of this Agreement will result in irreparable damage to OUTFRONT and,
accordingly, OUTFRONT may obtain injunctive and other equitable relief for any
breach or threatened breach of such paragraphs, in addition to any other
remedies available to OUTFRONT.
(j)    Survival; Modification of Terms. Executive’s obligations under paragraphs
6(a) through (i) shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of Executive’s employment under
this Agreement for any reason or the expiration of the Term; provided, however,
that Executive’s obligations under paragraph 6(a) (but not under any other
provision of this Agreement) shall cease if: (i) OUTFRONT terminates Executive’s
employment without Cause or Executive terminates Executive’s employment for Good
Reason, (ii) Executive provides OUTFRONT a written notice indicating Executive’s
desire to waive Executive’s right to receive, or to continue to receive,
termination payments and benefits under paragraph 7(b) or 7(e), as applicable;
and (iii) OUTFRONT notifies Executive that it has, in its discretion, accepted
Executive’s request. Executive and OUTFRONT agree that the restrictions and
remedies contained in paragraphs 6(a) through (i) are reasonable and that it is
Executive’s intention and the intention of OUTFRONT that such restrictions and
remedies shall be enforceable to the fullest extent permissible by law. If a
court of competent jurisdiction shall find that any such restriction or remedy
is unenforceable but would be enforceable if some part were deleted or the


9

--------------------------------------------------------------------------------




period or area of application reduced, then such restriction or remedy shall
apply with the modification necessary to make it enforceable. Executive
acknowledges that OUTFRONT conducts its business operations around the world and
has invested considerable time and effort to develop the international brand and
goodwill associated with the “OUTFRONT” name. To that end, Executive further
acknowledges that the obligations set forth in this paragraph 6 are by necessity
international in scope and necessary to protect the international operations and
goodwill of OUTFRONT and its Affiliated Companies.
7.    Termination of Employment. Upon the termination of Executive’s employment
pursuant to any provision of paragraph 7, Executive shall continue to possess
the entitlements described in paragraphs 8, 18 and 19.
(a)    Termination for Cause.
(i)    OUTFRONT may, at its option, terminate Executive’s employment under this
Agreement for Cause at any time during the Term. For purposes of this Agreement,
“Cause” shall mean: (A) embezzlement, fraud or other conduct which would
constitute a felony or a misdemeanor involving fraud or perjury; (B) willful
unauthorized disclosure of Confidential Information; (C) Executive’s failure to
obey a material lawful directive that is appropriate to Executive’s position
from an executive(s) with authority to give Executive such directive; (D)
Executive’s failure to comply with the written policies of OUTFRONT, including
OUTFRONT’s Code of Conduct (the “Code”); (E) Executive’s material breach of this
Agreement (which, for avoidance of doubt, shall include a material breach of
Executive’s obligations as set forth in paragraph 1(d) of this Agreement); (F)
during the Term, Executive’s terminating Executive’s employment without Good
Reason other than due to Executive’s death or Disability; (G) Executive’s
willful failure or willful refusal after being given written notice (except in
the event of Executive’s Disability) to substantially perform Executive’s
material duties and responsibilities as set forth in paragraph 2 of this
Agreement; (H) Executive’s willful failure to cooperate with a bona fide
internal investigation or investigation by regulatory or law enforcement
authorities or the destruction or failure to preserve documents or other
material reasonably likely to be relevant to such an investigation, or the
inducement of others to fail to cooperate or to destroy or fail to produce
documents or other material; (I) conduct by Executive which is considered an
offense involving moral turpitude under federal, state or local laws, or (J)
willful misconduct by Executive that brings Executive to public disrepute or
scandal that does, or is likely to do, significant harm to OUTFRONT’s businesses
or those who conduct business with OUTFRONT and its Affiliated Companies. For
purposes of this Agreement, no act, or failure to act, on Executive’s part shall
be deemed “willful” unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that Executive’s action or omission was in,
or not opposed to, the best interest of OUTFRONT.
Prior to the termination of Executive’s employment for Cause, Executive shall
have the opportunity to be heard before the Board.
In addition, OUTFRONT will give Executive written notice of termination
regarding any alleged act, failure or breach in reasonable detail and, except in
the case of clause (A),


10

--------------------------------------------------------------------------------




(B) or (F) or any other conduct, failure, breach or refusal which, by its
nature, OUTFRONT determines cannot reasonably be expected to be cured, the
conduct required to cure. Except for conduct described in clause (A), (B) or (F)
or any other conduct, failure, breach or refusal which, by its nature, OUTFRONT
determines cannot reasonably be expected to be cured, Executive shall have ten
(10) business days from the giving of such notice within which to cure any
conduct, failure, breach or refusal under clause (C), (D), (E), (G), (H), (I) or
(J) of this paragraph 7(a)(i); provided, however, that if OUTFRONT reasonably
expects irreparable injury from a delay of ten (10) business days, OUTFRONT may
give Executive notice of such shorter period within which to cure as is
reasonable under the circumstances.
(ii)    In the event that Executive’s employment terminates under paragraph
7(a)(i) during the Term, except as otherwise provided in this Agreement,
including for any Accrued Obligations (as defined in the next sentence) which
shall be paid net of applicable withholding taxes, OUTFRONT shall have no
further obligations under this Agreement, including, without limitation, any
obligation to pay Salary or Bonus or provide benefits, except to the extent of
“Accrued Obligations.” As used in this Agreement, the term “Accrued Obligations”
means: (A) any unpaid Salary through and including the date of termination, (B)
any unpaid Bonus awarded for the calendar year prior to the calendar year in
which Executive is terminated, (C) any business expense reimbursements incurred
but not yet approved and/or paid and (D) such other amounts or benefits as are
required to be paid or provided by law or in accordance with applicable plans,
programs and other arrangements of OUTFRONT. The amounts payable to Executive
pursuant to clauses (A), (B) and (C) of the preceding sentence shall be paid to
Executive no later than thirty (30) days after the date on which Executive’s
employment terminates, and the amounts or benefits payable to Executive pursuant
to clause (D) of the preceding sentence shall be paid or provided to Executive
at the time or times and in the manner specified in the applicable plans,
programs and other arrangements.
(b)    Termination by the Company without Cause or Termination by Executive for
Good Reason.
(i)    OUTFRONT may terminate Executive’s employment under this Agreement
without Cause at any time during the Term by providing written notice of
termination to Executive. In addition, Executive may terminate Executive’s
employment under this Agreement for Good Reason at any time during the Term by
written notice of termination to OUTFRONT given no more than sixty (60) days
after Executive first learns of the event constituting Good Reason. Such notice
shall state an effective termination date that is not earlier than thirty (30)
days and not later than sixty (60) days after the date it is given to OUTFRONT,
provided that OUTFRONT may set an earlier effective date for Executive’s
termination at any time after receipt of Executive’s notice. For purposes of
this Agreement (and any other agreement that expressly incorporates the
definition of Good Reason hereunder), “Good Reason” shall mean the occurrence of
any of the following without Executive’s consent (other than in connection with
the termination or suspension of Executive’s employment or duties for Cause or
in connection with physical and mental incapacity): (A) a material reduction in
Executive’s Salary, Bonus or long-term incentive


11

--------------------------------------------------------------------------------




compensation opportunity in effect prior to such reduction, including
Executive’s annual Target Bonus or long-term incentive targets; (B) a material
reduction in Executive’s positions (including serving on the Board), titles,
authorities, duties or responsibilities from those in effect immediately prior
to such reduction (including any such reduction effected through any arrangement
involving the sharing of Executive’s position and title as Chief Executive
Officer of OUTFRONT); provided, however, that any removal of Executive as
Chairman of the Board in accordance with any corporate governance best practices
that OUTFRONT adopts shall not constitute “Good Reason” under this Agreement;
(C) the assignment to Executive of duties or responsibilities that are
materially inconsistent with Executive’s authorities, duties or responsibilities
as they shall exist on the Effective Date (other than authorities, duties or
responsibilities relating to the operations of a public company or which are
consistent with those given to a chief executive officer of a public company;
provided that for so long as OUTFRONT is a controlled public company, references
to “public company” shall be modified to reflect such status) or that materially
impair Executive’s ability to function as Chief Executive Officer of OUTFRONT;
(D) the material breach by OUTFRONT of any of its obligations under this
Agreement; (E) the requirement that Executive relocate outside the New York City
metropolitan area. OUTFRONT shall have thirty (30) days from the receipt of
Executive’s notice within which to cure and in the event of such cure
Executive’s notice shall be of no further force or effect. If no cure is
effected, Executive’s termination will be effective as of the date specified in
Executive’s written notice to OUTFRONT or such earlier effective date set by
OUTFRONT following receipt of Executive’s notice.
(ii)    In the event that Executive’s employment terminates under paragraph
7(b)(i) during the Term hereof, Executive shall thereafter receive, less
applicable withholding taxes, (x) the Accrued Obligations, (y) a prorated Bonus
for the year in which Executive’s employment is terminated (determined in the
manner set forth in paragraph 3(b)(iii) hereof), and (z) subject to Executive’s
compliance with paragraph 7(h) hereunder, the following payments and benefits:
(A)    Cash Severance: an amount equal to the sum of (1) twelve (12) months of
Executive’s then current Salary described in paragraph 3(a) (or, if Executive’s
Salary has been reduced in violation of this Agreement, Executive’s highest
Salary during the Term) and (2) Executive’s Target Bonus in effect at the time
of termination (or, if Executive’s Target Bonus has been reduced in violation of
this Agreement, Executive’s highest Target Bonus during the Term), payable
ratably in equal installments in accordance with OUTFRONT’s then effective
payroll practices, over a twelve (12) month period beginning on the regular
payroll date (“Regular Payroll Date”) next following Executive’s termination
date.
(B)    Health Benefits: medical and dental insurance coverage for Executive and
Executive’s eligible dependents at no cost to Executive (except as hereafter
described) pursuant to the OUTFRONT benefit plans in which Executive
participated in at the time of Executive’s termination of employment (or, if
different, other benefit plans generally available to senior level executives)
for a period of


12

--------------------------------------------------------------------------------




twelve (12) months following the termination date, or if earlier, the date on
which Executive becomes eligible for medical or dental coverage as the case may
be from a third party, which period of coverage shall be considered to run
concurrently with the COBRA continuation period; provided that during the period
that OUTFRONT provides Executive with this coverage, the cost of such coverage
will be treated as taxable income to Executive and OUTFRONT may withhold taxes
from Executive’s compensation for this purpose; provided, further, that
Executive may elect to continue Executive’s medical and dental insurance
coverage under COBRA at Executive’s own expense for the balance, if any, of the
period required by law.
(C)    Equity: the following with respect to awards granted to Executive under
the LTIP:
(1)    All outstanding stock option awards (or portions thereof) that have
previously vested and become exercisable by the date of such termination shall
remain exercisable until the greater of twelve (12) months following the
termination date or the period provided in accordance with the terms of the
grant; provided, however, that in no event shall the exercise period extend
beyond the applicable expiration date.
(2)    Subject to paragraph 7(b)(ii)(C)(3):
(x) 
all outstanding restricted share units and other full value equity awards (or
portions thereof) granted to Executive prior to the Effective Date in connection
with Executive’s employment with OUTFRONT (“Pre-Effective Date Awards”) that
would otherwise vest on or before the end of a twelve (12) month period
following the date of Executive’s termination shall accelerate and vest on the
Release Effective Date and be settled within ten (10) business days thereafter;
and

(y) 
all outstanding restricted share units and other full value equity awards (or
portions thereof) granted to Executive on or after the Effective Date in
connection with Executive’s employment with OUTFRONT (“Post-Effective Date
Awards”) shall accelerate and vest immediately in full on the Release Effective
Date and be settled within ten (10) business days thereafter.

Notwithstanding the foregoing, with respect to Pre-Effective Date Awards and
Post-Effective Date Awards that remain subject to performance-based vesting
conditions on Executive’s termination date: (I) in the event, and limited to the
extent, that compliance with the performance-based compensation exception is
required in order to ensure the


13

--------------------------------------------------------------------------------




deductibility of any such award under Section 162(m) of the Internal Revenue
Code of 1986, as amended, (“Section 162(m)”), such awards shall vest if and to
the extent the Compensation Committee of the Board certifies that a level of the
performance goal relating to such awards has been met, or, if later, the Release
Effective Date, and (II) in the event and to the extent that compliance with the
performance-based compensation exception under Section 162(m) is not required in
order to ensure the deductibility of any such award, such award shall
immediately vest (with an assumption that the performance goal(s) were achieved
at target level, if and to the extent applicable) on the Release Effective Date
and be settled within ten (10) business days thereafter.
(3)    Notwithstanding paragraph 7(b)(ii)(C)(2), if Executive’s employment
terminates under paragraph 7(b)(i) on or after the second anniversary of the
Effective Date, the equity treatment described in paragraph 7(b)(ii)(C)(2) shall
not apply to any Post-Effective Date Awards and Executive will continue vesting
in all Post-Effective Date Awards as though Executive had remained employed
through the applicable vesting date; provided, however, that Post-Effective Date
Awards granted in the twelve (12) month period prior to such termination will
only vest pro-rata, with any such award multiplied by a fraction, the numerator
of which is the total number of months that Executive was employed during the
year in which his termination occurs, and the denominator of which is twelve
(12). Such awards shall be paid when they otherwise would be paid under the
applicable award agreement. Furthermore, Post-Effective Date Awards that remain
subject to performance-based vesting conditions shall vest (including those that
vest pro-rata, if applicable) if and to the extent the Committee certifies that
a level of performance goal relating to such awards has been met at the end of
the applicable performance period. For the avoidance of doubt, if the Committee
does not certify that a level of performance goal relating to such awards has
been met, Executive will forfeit such awards.
Notwithstanding the foregoing, vesting under this paragraph 7(b)(ii)(C)(3) will
cease if Executive becomes employed as an executive of an out-of-home media
company that is competitive with OUTFRONT with principal operations in North
America. For purposes of this Agreement, “principal operations in North America”
means more than 25% of such company’s revenue is generated in North America in
the fiscal quarter in which Executive becomes employed by such company.
(D)    Repatriation Expenses: OUTFRONT will pay or reimburse Executive for all
reasonable expenses associated with the repatriation of Executive and
Executive’s family back to the United Kingdom during the twelve (12) months
following Executive’s termination by OUTFRONT without Cause or termination of


14

--------------------------------------------------------------------------------




employment by Executive for Good Reason in accordance with its travel
guidelines, as may be amended from time to time. Such expense reimbursements
will be made as soon as practicable in accordance with OUTFRONT’s guidelines, as
may be amended from time to time, following the date on which OUTFRONT receives
appropriate documentation with respect to such expenses, but in no event will
payment be made later than December 31 of the calendar year following the
calendar year in which Executive incur the expenses.
To the extent that any of the payments made to Executive or on Executive’s
behalf pursuant to this paragraph 7(b)(ii)(D) (each such payment, a
“reimbursement”) are taxable to Executive, OUTFRONT will make an additional
payment to Executive in an amount that after payment of all taxes payable by
Executive with respect to the additional payment, will equal the amount of all
taxes payable by Executive with respect to the related reimbursement. The
additional payment required to be paid pursuant to the preceding sentence shall
be paid to Executive or to the applicable taxing authorities on Executive’s
behalf at the time the related taxes are due, or as soon thereafter as
administratively practicable, but in any event by no later than December 31 of
the calendar year next following the calendar year in which the related taxes
are remitted to the applicable taxing authorities.
(iii)    Executive shall not be required to mitigate the amount of any payment
provided for in paragraph 7(b)(ii) by seeking other employment. The payments
provided for in paragraph 7(b)(ii) are in lieu of any other severance or income
continuation or protection under any OUTFRONT program or agreement that may now
or hereafter exist (unless the terms of such plan, program or agreement
expressly state that the payments and benefits payable thereunder are intended
to be in addition to the type of payments and benefits described in paragraph
7(b)(ii) of this Agreement).
(c)    Death.
(i)    Executive’s employment with OUTFRONT shall terminate automatically upon
Executive’s death.
(ii)    In the event of Executive’s death prior to the end of the Term while
Executive is actively employed, Executive’s beneficiary or estate shall be
entitled to the Accrued Obligations, with any payments then due being payable
within thirty (30) days following Executive’s date of death. In addition, (A)
all awards of stock options that have not vested and become exercisable on the
date of such termination shall accelerate and vest immediately, and shall
continue to be exercisable by Executive’s beneficiary or estate until the
greater of two (2) years following Executive’s date of death or the period
provided in accordance with the terms of the grant, provided that in no event
shall the exercise period of such awards extend beyond their expiration date;
(B) all awards of stock options that have previously vested and become
exercisable by the date of Executive’s death shall remain exercisable by
Executive’s beneficiary or estate until the greater of two (2) years following
Executive’s date of death or the period provided in accordance with the terms of
the grant,


15

--------------------------------------------------------------------------------




provided that in no event shall the exercise period of such awards extend beyond
their expiration date; (C) all awards of RSUs and other equity awards that
remain subject only to time-based vesting conditions on the date of Executive’s
death shall immediately vest and be settled within ten (10) business days
thereafter; and (D) all awards of RSUs and other equity awards that remain
subject to performance-based vesting conditions on the date of Executive’s death
shall vest if and to the extent the Committee certifies that a level of the
performance goal(s) relating to such RSU or other equity award has been met
following the end of the applicable performance period, and shall be settled
within ten (10) business days thereafter.
(iii)    In the event of Executive’s death after the termination of Executive’s
employment (which termination occurred during the Term) under circumstances
described in paragraph 7(b)(i), but prior to payment of any amounts or benefits
described in paragraph 7(b)(ii), as applicable, that Executive would have
received had Executive continued to live, all such amounts and benefits (payable
under paragraph 7(b)(ii) shall be paid, less applicable deductions and
withholding taxes, to Executive’s beneficiary (or, if no beneficiary has been
designated, to Executive’s estate) in accordance with the applicable payment
schedule set forth in paragraph 7(b)(ii), as applicable.
(d)    Disability.
(i)    If, while employed during the Term, Executive becomes “disabled” within
the meaning of such term under the short-term disability (“STD”) program in
which OUTFRONT senior executives are eligible to participate (such condition is
referred to as a “Disability” or being “Disabled”), Executive will be considered
to have experienced a termination of employment with OUTFRONT and its
Subsidiaries as of the date Executive first becomes eligible to receive benefits
under the long-term disability (“LTD”) program in which OUTFRONT senior
executives are eligible to participate or, if Executive does not become eligible
to receive benefits under such OUTFRONT LTD program, Executive has not returned
to work by the six (6) month anniversary of Executive’s Disability onset date.
(ii)    Except as provided in this paragraph 7(d)(ii), if Executive becomes
Disabled while employed during the Term, Executive will exclusively receive
compensation under the STD program in accordance with its terms and, thereafter,
under the LTD program in accordance with its terms, provided Executive is
eligible to receive LTD program benefits. Notwithstanding the foregoing, if
Executive has not returned to work by December 31 of a calendar year during the
Term, Executive will receive bonus compensation for the calendar year(s) during
the Term in which Executive receives compensation under the STD program,
determined as follows:
(A)    for the portion of the calendar year from January 1st until the date on
which Executive first receives compensation under the STD program, bonus
compensation shall be determined in accordance with the EBP (i.e., based upon
achievement of company performance goals and the Committee’s good faith estimate
of Executive’s achievement of Executive’s personal goals) and prorated for such
period; and


16

--------------------------------------------------------------------------------




(B)    for any subsequent portion of that calendar year and any portion of the
following calendar year in which Executive receives compensation under the STD
program, bonus compensation shall be in an amount equal to Executive’s Target
Bonus and prorated for such period(s).
Bonus compensation under this paragraph 7(d)(ii) shall be paid, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
calendar year following the calendar year to which such bonus compensation
relates. Executive will not receive bonus compensation for any portion of the
calendar year(s) during the Term while Executive receives benefits under the LTD
program. For the periods that Executive receives compensation and benefits under
the STD and LTD programs, such compensation and benefits and the bonus
compensation provided under this paragraph 7(d)(ii) are in lieu of Salary and
Bonus under paragraphs 3(a) and (b).
In addition, if Executive’s employment terminates due to Executive’s “Permanent
Disability” (as defined in the then current LTIP), (w) all awards of stock
options that have not vested and become exercisable on Executive’s termination
date shall accelerate and vest immediately, and shall continue to be exercisable
until the greater of three (3) years following the termination date or the
period provided in accordance with the terms of the grant, provided that in no
event shall the exercise period of such awards extend beyond their expiration
date; (x) all awards of stock options and stock appreciation rights that have
previously vested and become exercisable by Executive’s termination date shall
remain exercisable until the greater of three (3) years following the
termination date or the period provided in accordance with the terms of the
grant, provided that in no event shall the exercise period of such awards extend
beyond their expiration date; (y) all awards of RSUs and other equity awards
that remain subject only to time-based vesting conditions on Executive’s
termination date shall immediately vest and be settled within ten (10) business
days thereafter; and (z) all awards of RSUs and other equity awards that remain
subject to performance-based vesting conditions on Executive’s termination date
shall vest if and to the extent the Committee certifies that a level of the
performance goal(s) relating to such RSU or other equity award has been met
following the end of the applicable performance period, and shall be settled
within ten (10) business days thereafter.
(iii)    OUTFRONT will pay or reimburse Executive for all reasonable expenses
associated with the repatriation of Executive and Executive’s family back to the
United Kingdom during the twelve (12) months following Executive’s termination
in accordance with its travel guidelines, as may be amended from time to time.
Such expense reimbursements will be made as soon as practicable in accordance
with OUTFRONT’s guidelines, as may be amended from time to time following the
date on which OUTFRONT receives appropriate documentation with respect to such
expenses, but in no event will payment be made later than December 31 of the
calendar year following the calendar year in which Executive incurs the
expenses.
To the extent that any of the payments made to Executive or on Executive’s
behalf pursuant to this paragraph 7(d)(iii) (each such payment, a
“reimbursement”) are taxable to


17

--------------------------------------------------------------------------------




Executive, OUTFRONT will make an additional payment to Executive in an amount
that after payment of all taxes payable by Executive with respect to the
additional payment, will equal the amount of all taxes payable by Executive with
respect to the related reimbursement. The additional payment required to be paid
pursuant to the preceding sentence shall be paid to Executive or to the
applicable taxing authorities on Executive’s behalf at the time the related
taxes are due, or as soon thereafter as administratively practicable, but in any
event by no later than December 31 of the calendar year next following the
calendar year in which the related taxes are remitted to the applicable taxing
authorities.
(e)    Renewal Notice / Non-Renewal.
(i)    In accordance with paragraph 1, on the third anniversary of the Effective
Date and each anniversary of the Effective Date thereafter, the Term shall be
extended for an additional year unless OUTFRONT provides written notice to
Executive at least one hundred and eighty (180) days prior to the expiration of
the Term that the Term will not be extended, in which case the term of
employment hereunder shall terminate as of the end of the Term. In the event of
such non-renewal of the Term, Executive shall be entitled to receive the same
payments and benefits including, without limitation, severance, continued
vesting of options and RSUs (including performance-based awards) pursuant to
paragraph 7(b)(ii)(C)(3) and continuing exercisability of options, on the same
basis as if the termination of Executive’s employment were a termination without
Cause under paragraph 7(b)(i) above, subject to Executive’s execution of a
release in favor of OUTFRONT as further described in paragraph 7(h).
(ii)    Executive shall not be required to mitigate the amount of any payment
provided for in this paragraph 7(e) by seeking other employment. The payments
provided for in this paragraph 7(e) are in lieu of any other severance or
similar arrangement under any OUTFRONT severance or similar plan, program or
agreement that may now or hereafter exist (unless the terms of such plan,
program or agreement expressly state that the payments and benefits payable
thereunder are intended to be in addition to the type of payments and benefits
described in paragraph 7(e) of this Agreement).
(f)    Termination without Good Reason. If Executive terminates his employment
without Good Reason under this paragraph 7(f), OUTFRONT shall pay Executive the
Accrued Obligations at the times set forth in paragraph 7(a)(ii); provided,
however, that if, on or after the first anniversary of the Effective Date,
Executive provides OUTFRONT with at least twelve (12) months’ written notice of
such termination such that the termination becomes effective on or after the
second anniversary of the Effective Date, and OUTFRONT accepts such termination,
Executive shall also be entitled to receive the continued vesting benefits as
provided in paragraph 7(b)(ii)(C)(3) hereof, subject to Executive’s execution of
a release in favor of OUTFRONT as further described in paragraph 7(h). For the
avoidance of doubt, Executive shall not be entitled to receive the payments and
benefits described in paragraphs 7(b)(ii)(A), (B) and (D) in the event of a
termination without Good Reason that occurs at any time during the Term.
(g)    Resignation from Official Positions. If Executive’s employment with
OUTFRONT terminates for any reason, Executive shall automatically be deemed to
have resigned


18

--------------------------------------------------------------------------------




at that time from any and all officer or director positions that Executive may
have held with OUTFRONT or any of OUTFRONT’s Affiliated Companies and all board
seats or other positions in other entities Executive held on behalf of OUTFRONT,
including any fiduciary positions (including as a trustee) Executive holds with
respect to any employee benefit plans or trusts established by OUTFRONT.
Executive agrees that this Agreement shall serve as written notice of
resignation in this circumstance. If, however, for any reason this paragraph
7(g) is deemed insufficient to effectuate such resignation, Executive agrees to
execute, upon the request of OUTFRONT or any of its Affiliated Companies, any
documents or instruments which OUTFRONT may deem reasonably necessary or
desirable to effectuate such resignation or resignations, and Executive hereby
authorizes the Secretary and any Assistant Secretary of OUTFRONT or any of
OUTFRONT’s Affiliated Companies to execute any such documents or instruments as
Executive’s attorney-in-fact.
(h)    Release; Compliance with Paragraph 6.
(i)    Notwithstanding any provision in this Agreement to the contrary, prior to
payment by OUTFRONT of any amount or provision of any benefit pursuant to
paragraph 7(b)(ii), 7(e) or 7(f), as applicable, (A) Executive shall have
executed and delivered to OUTFRONT a release (for the benefit of OUTFRONT and
its Affiliated Companies, directors, officers, employees, agents and assigns) in
substantially the form as set forth in Exhibit A hereto (the “Release”), and (B)
the Release shall have become effective and irrevocable in its entirety not
later than the sixtieth (60th) day following Executive’s date of termination
(the date on which the Release becomes effective, the “Release Effective Date”);
provided, however, that if, at the time any cash severance payments are
scheduled to be paid to Executive and any portion of Executive’s RSUs or other
equity awards that constitutes “deferred compensation” within the meaning of
Section 409A (after taking into account all exclusions applicable to such
payments and awards under Section 409A) is scheduled to be settled, in either
case pursuant to paragraph 7(b)(ii), 7(e), or 7(f), as applicable (together,
“Payments”), Executive has not executed a general release that has become
effective and irrevocable in its entirety, then any such Payments shall be held
and accumulated without interest, and shall be paid to Executive on the first
Regular Payroll Date following the Release Effective Date. Executive’s failure
or refusal to sign and deliver the release or Executive’s revocation of an
executed and delivered release in accordance with applicable laws, whether
intentionally or unintentionally, will result in the forfeiture of the payments
and benefits under paragraph 7(b)(ii), 7(e), or 7(f), as applicable. Anything
herein to the contrary notwithstanding, if such sixty (60) day period ends in a
calendar year subsequent to the year in which Executive’s employment ends, no
Payments shall be made until the first Regular Payroll Date in such following
calendar year that occurs on or after the Release Effective Date. If any
Payments are delayed pursuant to the preceding sentence, the first such Payment
to be made shall include all Payments that would have been made following the
date of termination of Executive’s employment but for such delay.
(ii)    Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraph 7(b)(ii), 7(e), or 7(f), as
applicable, shall immediately cease, and OUTFRONT shall not have any further
obligations to Executive


19

--------------------------------------------------------------------------------




with respect thereto, in the event that Executive materially breaches any
provision of paragraph 6 hereof.
(iii)    Termination of Benefits. Notwithstanding anything in this Agreement to
the contrary (except as otherwise provided in paragraph 7(b)(ii), 7(e), or 7(f),
as applicable, with respect to medical and dental benefits), participation in
all OUTFRONT benefit plans and programs (including, without limitation, vacation
accrual, all retirement and related excess plans and LTD) will terminate upon
the termination of Executive’s employment except to the extent otherwise
expressly provided in such plans or programs, and subject to any vested rights
Executive may have under the terms of such plans or programs. The foregoing
shall not apply to the LTIP and, after the termination of Executive’s
employment, Executive’s rights under the LTIP shall be governed by the terms of
the LTIP award agreements, certificates, the applicable LTIP plan(s) and this
Agreement.
8.    Indemnification.
(a)    OUTFRONT agrees that if Executive is made a party to, threatened to be
made a party to, receives any legal process in, or receives any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that Executive is or was a director,
officer, employee, consultant or agent of OUTFRONT, or is or was serving at the
written request of, or on behalf of, OUTFRONT as a director, officer, member,
employee, consultant or agent of another corporation, limited liability
corporation, partnership, joint venture, trust or other entity, whether or not
the basis of such Proceeding is Executive’s alleged action in an official
capacity while serving as a director, officer, member, employee, consultant or
agent of OUTFRONT or other entity, Executive shall be indemnified and held
harmless by OUTFRONT to the fullest extent permitted or authorized by OUTFRONT’s
certificate of incorporation or by-laws or, if greater, by applicable law,
against any and all costs, expenses, liabilities and losses (including, without
limitation, attorneys’ fees reasonably incurred, judgments, fines, taxes or
penalties and amounts paid or to be paid in settlement and any reasonable cost
and fees incurred in enforcing Executive’s rights to indemnification or
contribution) incurred or suffered by Executive in connection therewith, and
such indemnification shall continue as to Executive even though Executive has
ceased to be a director, officer, member, employee, consultant or agent of
OUTFRONT or other entity and shall inure to the benefit of Executive’s heirs,
executors and administrators. OUTFRONT shall be responsible for reimbursing
Executive for all costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by Executive in connection with any Proceeding within
twenty (20) business days after receipt by OUTFRONT of a written request for
such reimbursement and appropriate documentation associated with these expenses.
Such request shall include an undertaking by Executive to repay the amount of
such advance if it shall ultimately be determined that Executive is not entitled
to be indemnified against such costs and expenses.
(b)    To the extent that OUTFRONT maintains officers’ and directors’ liability
insurance, Executive will be covered under such policy to the same extent as its
other similarly-situated senior executives subject to the exclusions and
limitations set forth therein.


20

--------------------------------------------------------------------------------




9.    No Acceptance of Payments. Executive represents that Executive has not
accepted or given nor will Executive accept or give, directly or indirectly, any
money, services or other valuable consideration from or to anyone other than
OUTFRONT for the inclusion of any matter as part of any film, television program
or other production produced, distributed and/or developed by OUTFRONT or any of
its Affiliated Companies.
10.    Equal Opportunity Employer; Employee Statement of Business Conduct.
Executive acknowledges that OUTFRONT is an equal opportunity employer. Executive
represents and warrants that Executive has read and fully understands the
OUTFRONT Equal Employment Opportunity (“EEO”) policy and that Executive is in
full compliance with the terms of the EEO policy. Executive further represents
and warrants that Executive will comply with the EEO policy and with applicable
Federal, state and local laws prohibiting discrimination on the basis of race,
color, national origin, religion, sex, age, disability, alienage or citizenship
status, sexual orientation, veteran’s status, gender identity or gender
expression, marital status, height or weight, genetic information or any other
characteristic protected by law or OUTFRONT policy during the Term. Executive
acknowledges that Executive has been furnished a copy of the Code. Executive
represents and warrants that Executive has read and fully understands all of the
requirements thereof, and that Executive is in full compliance with the terms of
the Code. Executive further represents and warrants that at all times during the
Term hereof, Executive shall perform Executive’s services hereunder in full
compliance with the Code and other applicable OUTFRONT policies, as may be
amended from time to time, and with any revisions thereof or additions thereto.
11.    Notices. All notices or other communications hereunder shall be given in
writing and shall be deemed given if served personally or mailed by registered
or certified mail, return receipt requested, to the parties at their addresses
above indicated or any other address designated in writing by either party, with
a copy, in the case of OUTFRONT, to the attention of the General Counsel of
OUTFRONT. Any notice given by registered mail shall be deemed to have been given
three (3) days following such mailing.
12.    Assignment. This is an Agreement for the performance of personal services
by Executive and may not be assigned by Executive or OUTFRONT except that
OUTFRONT may assign this Agreement to any affiliated company of or any successor
in interest to OUTFRONT or any of its affiliates, provided such successor agrees
to assume OUTFRONT’s obligations under this Agreement.
13.    New York Law, Etc. Executive acknowledges that this Agreement has been
executed, in whole or in part, in the State of New York and that Executive’s
employment duties are performed in New York. Accordingly, Executive agrees that
this Agreement and all matters or issues arising out of or relating to
Executive’s OUTFRONT employment shall be governed by the laws of the State of
New York applicable to contracts entered into and performed entirely therein
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of New York.
14.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on OUTFRONT or Executive to renew this
Agreement or any portion thereof. The parties intend to be bound only upon
execution of a written agreement and no negotiation,


21

--------------------------------------------------------------------------------




exchange of draft or partial performance shall he deemed to imply an agreement.
Neither the continuation of employment nor any other conduct shall be deemed to
imply an extension of this Agreement upon the expiration of the Term.
15.    Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained in this Agreement,
and can be changed only by a writing signed by both parties.
16.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.
17.    Supersedes Prior Agreements. This Agreement supersedes and cancels all
prior agreements relating to Executive’s employment by OUTFRONT or any of its
Affiliated Companies relating to the subject matter herein, except to the extent
any prior written agreement between the parties hereto expressly provides that
it shall not be superseded or canceled by this Agreement.
18.    Payment of Deferred Compensation — Section 409A. The parties hereto
intend that all payments and benefits to be made or provided to Executive
hereunder either will be exempt from, or will be paid or provided in compliance
with all applicable requirements of Section 409A, and the provisions of this
Agreement shall be construed and administered in accordance with such intent. In
furtherance of such intent, the following provisions shall apply notwithstanding
any other provisions in this Agreement to the contrary:
(a)    All payments to be made to Executive hereunder, to the extent they are
subject to the requirements of Section 409A (after taking into account all
exclusions applicable to such payments thereunder), shall be made no later, and
shall not be made any earlier, than at the time or times specified herein for
such payments to be made, except as otherwise permitted or required under
Section 409A.
(b)    The date of Executive’s “separation from service”, as defined in Section
409A, shall be treated as the Executive’s date of termination for purposes of
determining the time of payment of any amount that is subject to Section 409A
(after taking into account all exclusions applicable to such payments
thereunder) that becomes payable to the Executive hereunder upon Executive’s
termination of employment.
(c)    To the extent any payment otherwise required to be made to Executive
hereunder on account of Executive’s separation from service is properly treated
as subject to Section 409A (after taking into account all exclusions applicable
to such payment thereunder), and Executive is a “specified employee” under
Section 409A at the time of Executive’s separation from service, then such
payment shall not be made until the first business day after the earlier of (i)
the expiration of six (6) months from the date of Executive’s separation from
service, or (ii) the date of Executive’s death (such first business day, the
“Delayed Payment Date”). On the Delayed Payment Date, there


22

--------------------------------------------------------------------------------




shall be paid to Executive or, if Executive has died, to Executive’s estate, in
a single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence.
(d)    In the case of any amounts payable hereunder to Executive in the form of
a series of installment payments, each such installment payment shall be treated
as a separate payment for purposes of Section 409A.
(e)    To the extent that the reimbursement of any expenses eligible for
reimbursement or the provision of any in-kind benefits hereunder is subject to
Section 409A (after taking into account all exclusions applicable thereunder to
such reimbursements and benefits): (i) reimbursement of any such expense shall
be made no later than December 31st of the year following the year in which
Executive incur such expense; (ii) the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, during any calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided in any other calendar year: and (iii)
Executive’s right to receive such reimbursements or in-kind benefits shall not
be subject to liquidation or exchange for any other benefit. In addition, if any
reimbursements would constitute deferred compensation for purposes of Section
409A, the amount to be reimbursed will be limited to Executive’s lifetime and
the lifetime of Executive’s eligible dependents and the amount eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year.
(f)    In no event whatsoever (including, but not limited to, as a result of
this paragraph 18 or otherwise) shall OUTFRONT or any of its Subsidiaries or
affiliates be liable for any tax, interest or penalties that may be imposed on
Executive under Section 409A. Neither OUTFRONT nor any of its affiliates has any
obligation to indemnify or otherwise hold Executive harmless from any or all
such taxes, interest or penalties, or liability for any damages related thereto.
Executive acknowledges that Executive has been advised to obtain independent
legal, tax or other counsel in connection with Section 409A.
19.    Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning, arising out of or relating to this Agreement
(including the documents referenced herein) or Executive’s employment with
OUTFRONT, the parties hereto agree that such disagreement or dispute shall be
submitted to binding arbitration before the American Arbitration Association
(the “AAA”), and that a neutral arbitrator will be selected in a manner
consistent with its Employment Arbitration Rules and Mediation Procedures (the
“Rules”). Such arbitration shall be confidential and private and conducted in
accordance with the Rules. Any such arbitration proceeding shall take place in
New York City before a single arbitrator (rather than a panel of arbitrators).
The parties agree that the arbitrator shall have no authority to award any
punitive or exemplary damages and waive, to the full extent permitted by law,
any right to recover such damages in such arbitration. Each party shall bear its
respective costs (including attorneys’ fees, and there shall be no award of
attorneys’ fees). Judgment upon the final award rendered by such arbitrator,
after giving effect to the AAA internal appeals process, may be entered in any
court having jurisdiction thereof. Notwithstanding anything herein to the
contrary, OUTFRONT shall be entitled to seek injunctive, provisional and
equitable relief in a court proceeding as a result of Executive’s alleged
violation of


23

--------------------------------------------------------------------------------




the terms of paragraph 6 of this Agreement, and Executive hereby consents and
agrees to exclusive personal jurisdiction in any state or federal court located
in the City of New York, Borough of Manhattan.
20.    Third Party Beneficiaries. This Agreement does not and is not intended to
confer any rights or remedies upon any person other than the parties hereto.
21.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.
22.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of OUTFRONT and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
[signature page to follow]




24

--------------------------------------------------------------------------------


Exhibit 10.2




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


OUTFRONT MEDIA INC.



By: /s/ Nancy Tostanoski____________
Name:     Nancy Tostanoski
Title:     EVP, Chief Human Resources Officer



_____/s/ Jeremy Male______________________
JEREMY MALE





25

--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT A

FORM OF RELEASE
WHEREAS, Jeremy Male (hereinafter referred to as “Executive”) is employed by
OUTFRONT Media Inc., a Maryland corporation (hereinafter referred to as
“Employer”), and is a party to an employment agreement dated as of September 18,
2017 (the “Agreement”) which provides for Executive’s employment with Employer
on the terms and conditions specified therein; and
WHEREAS, pursuant to paragraph 7(h) of the Agreement, Executive has agreed to
execute a Release of the type and nature set forth herein as a condition to his
entitlement to certain payments and benefits upon his termination of employment
with Employer; and
NOW, THEREFORE, in consideration of the premises and promises herein contained
and for other good and valuable consideration received or to be received by
Executive in accordance with the terms of the Agreement, it is agreed as
follows:
1.    Release.
(a)    Executive acknowledges, understands and agrees that (i) he has no
knowledge (actual or otherwise) of any complaint, claim or action that he may
have against Employer and its respective owners, stockholders, predecessors,
successors, assigns, directors, officers, employees, divisions, subsidiaries,
affiliates (and directors, officers and employees of such companies, divisions,
subsidiaries and affiliates) and all persons acting by, through, under or in
concert with any of them (collectively, the “Releasees”), or any of them; (ii)
Executive hereby irrevocably and unconditionally waives, releases, settles
(gives up), acquits and forever discharges the Releasees from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, any claims for salary, salary increases, alleged
promotions, expanded job responsibilities, constructive discharge,
misrepresentation, bonuses, equity awards of any kind, severance payments,
unvested retirement benefits, vacation entitlements, benefits, moving expenses,
business expenses, attorneys fees, any claims which he may have under any
contract or policy (whether such contract or policy is written or oral, express
or implied), rights arising out of alleged violations of any covenant of good
faith and fair dealing (express or implied), any tort, any legal restrictions on
Employer’s right to terminate employees, and any claims which he may have based
upon any Federal, state or other governmental statute, regulation or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, as
amended, the Federal Age Discrimination In Employment Act of 1967, as amended
(“ADEA”), the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the American with Disabilities Act, as amended (“ADA”), the Civil
Rights Act of 1991, as amended, the Rehabilitation Act of 1973, as amended, the
Older Workers Benefit Protection Act, as amended (“OWBPA”), the Worker
Adjustment Retraining and Notification Act, as amended (“WARN”), the
Occupational Safety and Health Act of 1970 (“OSHA”), the Family and Medical
Leave Act of 1993, as amended (“FMLA”), the New York State Human Rights Law, as
amended, the New York Labor


26

--------------------------------------------------------------------------------

Exhibit 10.2


Act, as amended, the New York Equal Pay Law, as amended, the New York Civil
Rights Law, as amended, the New York Rights of Persons With Disabilities Law, as
amended, and the New York Equal Rights Law, as amended, the Sarbanes-Oxley Act
of 2002, as amended (“SOX”), and Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), that Executive now has, or has ever had, or
ever shall have, against each or any of the Releasees, by reason of any and all
acts, omissions, events, circumstances or facts existing or occurring up through
the date of Executive’s execution hereof that directly or indirectly arise out
of, relate to, or are connected with, Executive’s services to, or employment by
Employer (any of the foregoing being a “Claim” or, collectively, the “Claims”);
and (iii) Executive will not now, or in the future, accept any recovery
(including monetary damages or any form of personal relief, except with respect
to any montetary recovery under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the Sarbanes-Oxley Act or under any other law or where a
jurisdiction prohibits a waiver of individual relief), in any forum, nor will he
pursue or institute any Claim against any of the Releasees.
(b)    Notwithstanding the foregoing, Executive has not waived and/or
relinquished any rights he may have to file any Claim that cannot be waived
and/or relinquished pursuant to applicable laws, including the right to file a
charge or participate in any investigation with the Equal Employment Opportunity
Commission or any other governmental or administrative agency that is
responsible for enforcing a law on behalf of the government. Executive also
acknowledges and understands that because Executive is waiving and releasing all
Claims for monetary damages and any other form of personal relief per paragraph
1(a), Executive may only seek and receive non-personal forms of relief through
any such Claim. Moreover, this General Release shall not apply to (i) any of the
obligations of Employer or any other Releasee under the Agreement, or under any
benefit plans, contracts, documents or programs described or referenced in the
Agreement, (ii) any rights Executive may have to obtain contribution or
indemnity against Employer or any other Releasee pursuant to contract Employer’s
certificate of incorporation and by-laws or otherwise, and (iii) any Claim for
reimbursement of ordinary and necessary business expenses incurred by the
Executive during the course of the Executive’s employment.
2.    Executive understands that he has been given a period of twenty-one (21)
days to review and consider this Release before signing it pursuant to the Age
Discrimination in Employment Act of 1967, as amended. Executive further
understands that he may use as much of this 21-day period as Executive wishes
prior to signing.
3.    Executive acknowledges and represents that he understands that he may
revoke the Release set forth in paragraph 1(a), including, the waiver of his
rights under the Age Discrimination in Employment Act of 1967, as amended,
effectuated in this Release, within seven (7) days of signing this Release.
Revocation can be made by delivering a written notice of revocation to the
General Counsel of Employer, 405 Lexington Avenue, New York, New York 10174. For
this revocation to be effective, written notice must be received by the General
Counsel no later than the close of business on the seventh day after Executive
signs this Release. If Executive revokes the Release set forth in paragraph
1(a), Employer shall have no obligations to Executive for the payments and
benefits set forth under paragraph 7(b)(ii), 7(e) or 7(f), as applicable, of the
Agreement.


27

--------------------------------------------------------------------------------

Exhibit 10.2


4.    Executive represents and acknowledges that in executing this Release he is
not relying upon, and has not relied upon, any representation or statement not
set forth herein made by any of the agents, representatives or attorneys of the
Releasees with regard to the subject matter, basis or effect of this Release or
otherwise.
5.    This Release shall not in any way be construed as an admission by any of
the Releasees that any Releasee has acted wrongfully or that Executive has any
rights whatsoever against any of the Releasees except as specifically set forth
herein, and each of the Releasees specifically disclaims any liability to any
party for any wrongful acts.
6.    It is the desire and intent of the parties hereto that the provisions of
this Release be enforced to the fullest extent permissible under law. Should
there be any conflict between any provision hereof and any present or future
law, such law shall prevail, but the provisions affected thereby shall be
curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this Release shall remain
in full force and effect and be fully valid and enforceable.
7.    Executive represents and agrees (a) that Executive has, to the extent he
desires, discussed all aspects of this Release with his attorney, (b) that
Executive has carefully read and fully understands all of the provisions of this
Release, and (c) that Executive is voluntarily executing this Release.
8.    This Release shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to the conflicts of laws
principles thereof or to those of any other jurisdiction which, in either case,
could cause the application of the laws of any jurisdiction other than the State
of New York. This Release is binding on the successors and assigns of Executive.
PLEASE READ CAREFULLY. THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.
This Release is executed as of the __ day of __________, 20__.


    
JEREMY MALE


28